NO. 12-13-00152-CV

                       IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

DANNY DALE WEISINGER, SR.,                          §            APPEAL FROM THE 349TH
APPELLANT

V.                                               §               JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §            HOUSTON COUNTY, TEXAS



                                  MEMORANDUM OPINION
       Danny Dale Weisinger, Sr., a prison inmate, appeals the trial court’s “Order Denying
Motion To Recover Funds.” We dismiss the appeal.


                                           CHAPTER 14
       Chapter 14 of the Texas Civil Practice and Remedies Code applies to inmate litigation
when the inmate files an affidavit or unsworn declaration of inability to pay costs. See TEX. CIV.
PRAC. & REM. CODE ANN. § 14.002(a) (West Supp. 2012). Effective January 1, 2012, Chapter 14
was amended to apply to “an action, including an appeal or original proceeding, brought by an
inmate in . . . an appellate court, in which an affidavit or unsworn declaration of inability to pay
costs is filed by the inmate.” Id. Accordingly, the requirements of Chapter 14 that previously
applied only to inmate litigation in the district, county, justice of the peace, and small claims
courts now apply when inmates file an appeal or an original proceeding in an appellate court.
See id.; Douglas v. Turner, No. 10-13-00031-CV, 2013 WL 2245653, at *1 (Tex. App.–Waco
May 9, 2013, no pet.) (op., not yet released for publication).
       Chapter 14 requires that an inmate’s affidavit or unsworn declaration of inability to pay
costs be accompanied by a certified copy of the inmate’s trust account statement. TEX. CIV.
PRAC. & REM. CODE ANN. § 14.004(a), (c) (West Supp. 2012). When an inmate files an appeal
or original proceeding in an appellate court, this statement must reflect the balance of the trust
account at the time the appeal or original proceeding was filed and the activity in the account
during the six months preceding the filing date. See TEX. CIV. PRAC. & REM. CODE ANN.
§§ 14.001(1) (West 2002), 14.002(a) (West Supp. 2012), 14.006(f) (West 2002). An appeal or
original proceeding may be dismissed if the allegation of indigency in the affidavit or unsworn
declaration is false. See id. § 14.003(a)(1) (West 2002).


                                      CLAIM OF INDIGENCY
       After filing his notice of appeal in the trial court, Weisinger filed a “Declaration of
Indigency” in this court. In this declaration, which he signed on June 19, 2013, Weisinger stated
that he had no source of income or spousal income, that he currently had “$00000.09 Cents”
credited to him in his inmate trust account, and that he had received “approximately $20 – 45
dollars per month as gifts from relatives or friends.” Additionally, he filed a preprinted form
“Application to Proceed In Forma Pauperis” in which he answered various questions pertaining
to his financial status. In this document, which he signed on June 21, 2013, Weisinger declared
that within the last twelve months, he had received money from family or friends, and no other
source. He declared further that the amount he received “from each during the past twelve
months” was “20-40 Dollars,” and that he did not own cash or have money in a checking or
savings account, including any funds in prison accounts.
       Weisinger also filed a trust account statement as required by Chapter 14. That statement
shows the following:


               Month                         Highest Balance               Deposits

               12/12                         $185.30                       $100.00
               01/13                          185.30                        100.00
               02/13                          169.45                          0.00
               03/13                          235.30                        150.00
               04/13                          185.30                        100.00
               05/13                          174.70                          0.00


From this information, it is apparent that Weisinger had money in his trust account during the
relevant time period. Therefore, he is not considered indigent. See McClain v. Terry, 320




                                                2
S.W.3d 394, 397 (Tex. App.–El Paso 2010, no pet.) (holding that an inmate who has money in
his trust account is not indigent) (citing Allred v. Lowry, 597 S.W.2d 353, 355 (Tex. 1980)).
Consequently, Weisinger’s allegations of indigency are false, and we are permitted to dismiss his
appeal without notice. See Skinner v. Tex. Dep’t of Criminal Justice–Correctional Institutions
Div., No. 12-12-00091-CV, 2013 WL 543452, at *3 (Tex. App.–Tyler Feb. 13, 2013, no pet.)
(mem. op.) (holding that trial court did not abuse its discretion in dismissing suit filed by inmate
who made false allegation of indigency in declaration of inability to pay costs); see also
Douglas, 2013 WL 2245653, at *2 (holding that case law interpreting Chapter 14 requirements
as they applied to trial courts should now apply to actions filed in appellate court).


                                                    DISPOSITION
         Because Weisinger filed a false allegation of indigency in his Declaration of Indigency
and his Application to Proceed In Forma Pauperis, we dismiss the appeal. See TEX. CIV. PRAC.
& REM. CODE ANN. 14.003(a)(1). All pending motions are overruled as moot.


                                                                SAM GRIFFITH
                                                                   Justice

Opinion delivered July 31, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           3
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                              JULY 31, 2013


                                          NO. 12-13-00152-CV


                                 DANNY DALE WEISINGER, SR.,
                                             Appellant
                                                V.
                                       THE STATE OF TEXAS,
                                             Appellee



                            Appeal from the 349th Judicial District Court
                          of Houston County, Texas. (Tr.Ct.No. 03CR-035

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                        Sam Griffith, Justice.
                        Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                       4